                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MARCIE MCCONNELL,

              Plaintiff,

v.                                                       Case No. 17-12869

NATIONWIDE INSURANCE COMPANY
BENEFITS ADMINISTRATIVE COMMITTEE,

           Defendant.
___________________________________/

         OPINION AND ORDER OVERRULING PLAINTIFF’S OBJECTIONS,
     ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
            GRANTING DEFENDANT’S MOTION FOR JUDGMENT, AND
               DENYING PLAINTIFF’S MOTION FOR JUDGMENT

       This is an Employee Retirement Income Security Act (ERISA) case in which

Plaintiff Marcie McConnell sought long-term disability benefits from Defendant. (Dkt.

#1.) Plaintiff and Defendant each filed a Motion for Judgment (Dkt. #10, 19), which the

court referred to Magistrate Judge Stafford (Dkt. #25). The Magistrate Judge issued a

Report and Recommendation (R&R) recommending that Defendant’s Motion for

Judgment be granted, Plaintiff’s Motion for Judgment be denied, and the decision of the

ERISA plan administrator be affirmed. (Dkt. #27.) Plaintiff filed objections to the R&R

(Dkt. #28), and Defendant filed a response (Dkt. #29.)

       The court has reviewed the R&R and the parties’ filings and concludes that a

hearing is unnecessary. See E.D. Mich. LR 7.1(f)(2). For the reasons stated below, and

in the R&R, the court will overrule Plaintiff’s objections and adopt the R&R in its entirety

without alteration.
                                      I. STANDARD
       When a party files timely objections to an R&R, the court “make[s] a de novo

determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz,

447 U.S. 667, 673–74 (1980). This process provides the court “the opportunity to

consider the specific contentions of the parties,” United States v. Walters, 638 F.2d 947,

950 (6th Cir. 1981), and “enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S.

140, 147 (1985). After re-examining the evidence relevant to these objections, the court

determines whether the recommendation should be accepted, rejected, or modified in

whole or in part. 28 U.S.C. § 636(b)(1).

                                     II. DISCUSSION

       Plaintiff raises three objections to the R&R. (Dkt. #28.) The first two objections

relate to the qualifications and opinion of the doctor who reviewed Plaintiff’s records

when she appealed Defendant’s denial of continued long-term disability benefits. (Id.,

PageID 907–12.) The third objection concerns the weight given to Defendant’s conflict

of interest in the Magistrate Judge’s analysis. (Id., PageID 912.) These objections will

be addressed in turn.

                              A. Plaintiff’s First Objection

       Plaintiff challenges the Magistrate Judge’s finding that Dr. Trombly was qualified

to decide Plaintiff’s claim. Plaintiff argues that Dr. Trombly, as a neurosurgeon, lacked

the “appropriate expertise in the medical field” required by the policy. (Id., PageID 908.)

Plaintiff asserts that the issue is “whether Dr. Trombly has appropriate expertise in the


                                             2
 
medical field in question.” (Id.) (emphasis added). As Defendant points out, however,

this final phrase is not in the policy. (Dkt. #29, PageID 916.) It is only by adding this

language that Plaintiff can argue that the policy necessitates the doctor’s medical

expertise be specific to her claim. The plain language of the statute does not support

that interpretation. The Magistrate Judge properly rejected Plaintiff’s argument because

Plaintiff failed to allege any facts or law supporting the theory that Dr. Trombly was not

qualified to assess Plaintiff’s claim.

       Plaintiff also includes in this objection other challenges to Dr. Trombly—that he

lacked personal knowledge of Plaintiff’s pain and that his determination did not align

with other care providers’ support for Plaintiff’s claim. These allegations go to the

credibility of Dr. Trombly’s opinion, which is addressed in the second objection, and so

will be considered in the next section.

       Plaintiff’s first objection is overruled because the Magistrate Judge correctly

determined that Plaintiff “failed to show that Dr. Trombly individually, or that a

neurosurgeon generally, would lack the expertise required to assess a claim based on

injuries from a prior automobile collision.” (Dkt. #27, PageID 894–95.)

                             B. Plaintiff’s Second Objection

       Next Plaintiff objects to the Magistrate Judge’s finding that Dr. Trombly’s opinion

was supported by a reasoned explanation. Plaintiff argues that there was substantial

evidence from her medical providers supporting her complaints of back pain, which Dr.

Trombly cannot refute because he never examined Plaintiff. (Dkt. #28, PageID 909.)

Plaintiff further contends that Dr. Trombly’s opinion inappropriately weighs Dr.

Abrahamson’s notes and does not align with Dr. Rea’s opinion. (Id., PageID 910–12.)



                                              3
 
       The “arbitrary and capricious” standard, which the parties stipulated applies,

requires the court to “uphold the administrator’s decision ‘if it is the result of a deliberate,

principled reasoning process and if it is supported by substantial evidence.’” Corey v.

Sedgwick Claims Mgmt. Servs., Inc., 858 F.3d 1024, 1027 (6th Cir. 2017) (quoting

Glenn v. MetLife, 461 F.3d 660, 666 (6th Cir. 2006)). If the above condition is met, the

fact that there is also evidence against the administrator’s decision is not determinative.

The Magistrate Judge correctly applied this deferential standard by outlining the

evidence and reasoning supporting Dr. Trombly’s decision. It appears that Plaintiff’s

medical reports contained mixed opinions, some supporting a finding of long-term

disability and some opposing it. The record contains no evidence that Dr. Trombly

“arbitrarily refuse[d] to credit . . . reliable evidence” provided by other physicians. (Dkt.

#28, PageID 912.)

       The Magistrate Judge properly determined that Defendant’s decision to deny

Plaintiff continued benefits was not arbitrary and capricious and so the court will

overrule Plaintiff’s second objection.

                               C. Plaintiff’s Third Objection

       Plaintiff’s final objection is that Defendant’s conflict of interest should have tipped

the case in Plaintiff’s favor. The Magistrate Judge identified the conflict of interest—that

Defendant “both determines employee eligibility and pays any awarded benefits”—and

considered this factor in the analysis. (Dkt. #27, PageID 892.) Moreover, Plaintiff admits

that this argument is contingent on the success of her previous objections. (Dkt. #28,

PageID 912.) As the court finds Plaintiff’s earlier objections are without merit, there is no




                                               4
 
basis for finding that the conflict of interest “should have tipped the case in her favor.”

(Id.) This objection, too, will be overruled.

                                           III. CONCLUSION

        For the reasons stated above, the court will overrule Plaintiff’s objections and

adopt the Magistrate Judge’s R&R in full and without amendment. Accordingly,

        IT IS ORDERED that Plaintiff’s objections (Dkt. #28) are OVERRULED, and the

Magistrate Judge’s September 10, 2018 Report and Recommendation (Dkt. #27) is

ADOPTED IN FULL AND INCORPORATED BY REFERENCE.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Judgment (Dkt. #10) is

DENIED, and Defendant’s Motion for Judgment (Dkt. #19) is GRANTED.

                                                   s/Robert H. Cleland
                                                   ROBERT H. CLELAND
                                                   UNITED STATES DISTRICT JUDGE


Dated: November 13, 2018
I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, November 13, 2018, by electronic and/or ordinary mail.
                                                   s/Lisa G. Wagner
                                                   Case Manager and Deputy Clerk
                                                   (810)292-6522




S:\Cleland\Cleland\KMM\CIVIL\17-12869.MCCONNELL.AdoptR&R.docx




                                                      5
 
